Campbell, C. J.
The only error set up in this cause, which is a bastardy case, is that the court below denied a request to charge the jury that they should not find against the respondent below unless the testimony satisfied them beyond a reasonable doubt of his guilt, and did *142charge them that they might be satisfied by a clear preponderance of evidence.
The nature of these proceedings was explained in Cross v. People, 8 Mich., 118, as not criminal in the proper sense of the term, but special and peculiar. The judgment, if it can be properly called a judgment, involves none but civil consequences. We do not think the rule holding it necessary to establish misconduct beyond- a reasonable doubt is one which needs any extension. It is very proper where a person is subjected to criminal punishment, and is well rooted in criminal jurisprudence. But it is the nature of the prosecution and not the character of the act which authorizes its application. We held in Elliott v. Van Buren, 33 Mich., 49, that when a criminal act came in controversy in a civil cause, the rule did not apply. We think the principle of that case governs this, and that there was no error in the rulings below.
Judgment is affirmed.
The other Justices concurred.